DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 03/16/2021. Claims 1-2, 5-16, and 18-21 are considered in this office action. Claims 1, 5-7, 10, 13, 15, and 18-19 have been amended. Claims 3-4 and 17 have been cancelled. Claims 1-2, 5-16, and 18-21 are pending examination. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference Sonntag does not contemplate vehicle maneuvers for all cells or specific types of vehicle maneuvers
Cited reference Kosun does not teach the amended limitations of claim 7

Applicant's arguments A.-B. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that cited reference Sonntag does not contemplate vehicle maneuvers for all cells or specific types of vehicle maneuvers, Examiner respectfully disagrees. Cited reference Sonntag teaches subdividing the detected surroundings of the vehicle 
Regarding Applicant’s argument B. that cited reference Kosun does not teach the amended limitations of claim 7, Examiner respectfully disagrees. Cited reference Sonntag teaches calculating a probability that a hazard exists with respect to a lane level cell based on vehicle data (Sonntag, Par. [0069] lines 1-14). Cited reference Kosun teaches extracting different driver behaviors (vehicle maneuvers) based on traffic flow classifications where the driver behaviors are in terms of (based on) entropy (Kosun, Pg. 775 right column par. 5 line 2 to par. 6 line 2) and consider long-range interactions such that the vehicle carefully chooses its path (implying that it determines the safety of/presence of a hazard in each cell based on the extracted driver behaviors in terms of entropy at each cell) (Kosun, Pg. 444 left column par. 4 lines 3-6). In other words, the combination of cited references Sonntag and Kosun teach the calculation of the probability that a hazard exists in a cell is based on an entropy of the identified vehicle maneuvers for all the cells. It would have been obvious to one of ordinary skill in the art to combine the teachings of Sonntag and Kosun to have the calculation of the probability that a hazard exists in the lane level cell be based on the entropy of all the identified vehicle maneuvers for the lane level cells in order to allow for safe driving in a traffic stream (Kosun, Page 441, Introduction, lines 1-4). Therefore, Examiner maintains that the currently cited references teach the amended limitations of claim 7.

Calculating the probability that the hazard exists with respect to the lane level cell is further based on an entropy of all the vehicle maneuvers identified for the road network

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 10-11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag et al. (US 2017/0021864 A1) in view of Dahl et al. (US 10,311,655 B2).
Regarding claim 1, Sonntag teaches “A computer-implemented method for lane hazard prediction (Par. [0022] lines 1-4 teaches a computer program for implementing a method for operating a vehicle when the computer program is executed on a computer), comprising: wherein each vehicle in the plurality of vehicles is travelling along a road network including a plurality of lanes, each lane in the plurality of lanes including a plurality of lane level cells, where each lane level cell includes a particular portion of a lane in the plurality of lanes (FIG. 3 shows host vehicle 309 traveling along a road network including a plurality of lanes 311, 313, 315, 317, 319, each lane 303 (labeled (1)-(15)) that each include a particular portion of a lane); integrating the vehicle data into the plurality of lane level cells (Paragraph [0027], lines 1-5) by partitioning the vehicle data from the plurality of vehicle into the plurality of lane level cells (Par. [0010] lines 1-2 and Par. [0029] lines 2-3 teaches subdividing (partitioning) the detected surroundings (vehicle senor data) of the vehicle into cells of an occupancy grid (plurality of lane level cells), where the surroundings are detected by surround sensors); identifying vehicle maneuvers for each lane level cell in the plurality of lane level cells based on the vehicle data, wherein the vehicle maneuvers are each classified by a predetermined maneuver type (Par. [0027] lines 2-5 teaches occupancy values are ascertained for all cells of the occupancy grid as a function of the detected surroundings; Par. [0069] lines 1-14 teaches the occupancy probabilities for the individual cells are calculated from the object position of a detected object relative to the lateral and longitudinal cell boundaries, the longitudinal relative speeds with respect to an object speed and a vehicle speed of the vehicle, and the corresponding variances of the measured values from the surround sensors, where the relative speed is weighted via a characteristic curve such that if another or further vehicle approaches the host vehicle longitudinally in an adjacent lane (i.e. performs a through maneuver in the cell) then it becomes more relevant via the occupancy probability for the cell as it approaches the vehicle; Par. [0071] lines 1-3 teaches a lane change probability is calculated for the individual cells (i.e. a lane change maneuver is ; for each lane level cell in the plurality of lane level cells, calculating a probability that a hazard exists with respect to the lane level cell based on the vehicle data associated with the lane level cell, the vehicle data associated with an adjacent upstream cell, the vehicle data associated with an adjacent downstream cell, and all the vehicle maneuvers identified for the road network (Paragraph [0068] and Paragraph [0069]; Par. [0069] lines 1-14 teaches the occupancy probabilities (probability that a hazard exists) for the individual cells are calculated from the object position of a detected object relative to the lateral and longitudinal cell boundaries, the longitudinal relative speeds with respect to an object speed and a vehicle speed of the vehicle, and the corresponding variances of the measured values from the surround sensors where the relative speed is weighted via a characteristic curve such that if another or further vehicle approaches the host vehicle longitudinally in an adjacent lane (i.e. performs a through maneuver in the cell) then it becomes more relevant via the occupancy probability for the cell as it approaches the vehicle; Par. [0071] lines 1-3 teaches a lane change probability is calculated for the individual cells (i.e. a lane change maneuver is assigned to the cells) from the lateral speeds and the corresponding variances); and controlling a host vehicle based on the probability that the hazard exists downstream from the host vehicle (Paragraph [0056])”, however Sonntag does not explicitly teach “receiving vehicle data from a plurality of vehicles each equipped for computer communication”.
receiving vehicle data from a plurality of vehicles each equipped for computer communication (Column 4, lines 14-18)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Sonntag to incorporate the teachings of Dahl to include in the method taught by Sonntag receiving vehicle sensor data regarding the vehicle surroundings from a plurality of other vehicles traveling on the road as taught by Dahl and partitioning the received and detected sensor data into a plurality of lane level cells as taught by Sonntag.
	The motivation for doing so would be to automatically and dynamically analyze collected data and identify accident events (Dahl, Col. 3 lines 35-37).
Regarding claim 2, the combination of Sonntag and Dahl teaches the invention of claim 1 as discussed above, and further teaches “partitioning the road network into the plurality of lane level cells (Sonntag, Paragraphs [0009]-[0012]), wherein the plurality of lane level cells are 30 meters long in space in each lane of the plurality of lanes (Sonntag, Par. [0031] lines 1-7 teaches the cell area and distance (length) can be equal to or greater than the length of the vehicle (which includes a length of 30 meters)).
Regarding claim 5, the combination of Sonntag and Dahl teaches the invention of claim 1 as discussed above, and further teaches “wherein the predefined maneuver type is at least one of a through maneuver, a left lane change out, a right lane change out, a right lane change, and a left lane change in (Sonntag, Paragraph [0069], lines 8-14 and Paragraph [0071], lines 3-7)”.
Regarding claim 6, the combination of Sonntag and Dahl teaches the invention of claim 1 as discussed above, and further teaches “wherein calculating the probability that the hazard exists with respect to the lane level cell is based on an average speed of the lane level cell, an average speed of the lane level cell over an average speed of the adjacent upstream cell, an average speed of the lane level cell over an average speed of the adjacent downstream cell (Sonntag, Paragraph [0069], lines 1-8), and the vehicle maneuvers identified for the road network (Sonntag, Paragraph [0071])”.
Regarding claim 10, Sonntag teaches “A system for lane hazard prediction (Par. [0022] lines 1-4 teaches a computer program for implementing a method for operating a vehicle when the computer program is executed on a computer), comprising: wherein each vehicle in the plurality of vehicles is travelling along a road network including a plurality of lanes, each lane in the plurality of lanes including a plurality of lane level cells, where each lane level cell includes a particular portion of a lane in the plurality of lanes (FIG. 3 shows host vehicle 309 traveling along a road network including a plurality of lanes 311, 313, 315, 317, 319, each lane including a plurality of individual lane level cells 303 (labeled (1)-(15)) that each include a particular portion of a lane); a processor (Par. [0017] line 1 teaches a processing device), wherein the processor: integrates the vehicle data into the plurality of lane level cells (Paragraph [0027] lines 1-5, Par. [0010] lines 1-2 and ; identifies vehicle maneuvers for each lane level cell in the plurality of lane level cells based on the vehicle data, wherein the vehicle maneuvers are each classified by a predetermined maneuver type (Par. [0027] lines 2-5 teaches occupancy values are ascertained for all cells of the occupancy grid as a function of the detected surroundings; Par. [0069] lines 1-14 teaches the occupancy probabilities for the individual cells are calculated from the object position of a detected object relative to the lateral and longitudinal cell boundaries, the longitudinal relative speeds with respect to an object speed and a vehicle speed of the vehicle, and the corresponding variances of the measured values from the surround sensors, where the relative speed is weighted via a characteristic curve such that if another or further vehicle approaches the host vehicle longitudinally in an adjacent lane (i.e. performs a through maneuver in the cell) then it becomes more relevant via the occupancy probability for the cell as it approaches the vehicle; Par. [0071] lines 1-3 teaches a lane change probability is calculated for the individual cells (i.e. a lane change maneuver is assigned to the cells) from the lateral speeds and the corresponding variances); for each lane level cell in the plurality of lane level cells, calculates a probability that a hazard exists with respect to the lane level cell based on the vehicle data associated with the lane level cell, the vehicle data associated with an adjacent upstream cell, the vehicle data associated with an adjacent downstream cell, and all the vehicle maneuvers identified for the road network (Paragraph [0068] and Paragraph [0069]; Par. [0069] lines 1-14 teaches the occupancy probabilities for the individual cells are calculated from the object position of a detected object relative to the lateral and longitudinal cell boundaries, the longitudinal relative speeds with respect to an object speed and a vehicle speed of the vehicle, and the corresponding variances of the measured values from the surround sensors where the relative speed is weighted via a characteristic curve such that if another or further vehicle approaches the host vehicle longitudinally in an adjacent lane (i.e. performs a through maneuver in the cell) then it becomes more relevant via the occupancy probability for the cell as it approaches the vehicle; Par. [0071] lines 1-3 teaches a lane change probability is calculated for the individual cells (i.e. a lane change maneuver is assigned to the cells) from the lateral speeds and the corresponding variances); and controls a host vehicle based on the probability that the hazard exists downstream from the host vehicle (Paragraph [0056])”, however Sonntag does not explicitly teach “a plurality of vehicles each equipped for computer communication via a vehicle communication network” and the processor is “operatively connected for computer communication to the vehicle communication network, wherein the processor: receives vehicle data transmitted from the plurality of vehicles”.
	From the same field of endeavor, Dahl teaches “a plurality of vehicles each equipped for computer communication via a vehicle communication network (Column 4, lines 14-18)” and the processor is “operatively connected for computer communication to the vehicle communication network (Column 9, lines 42-43 and Column 9, lines 65-67), wherein the processor: receives vehicle data transmitted from the plurality of vehicles (Column 4, lines 14-18)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Sonntag to incorporate the teachings of Dahl to include in the system taught by Sonntag a plurality of vehicles that can communicate and receive vehicle sensor data regarding the vehicle surroundings from the plurality of other vehicles traveling on the road as taught by Dahl.
	The motivation for doing so would be to automatically and dynamically analyze collected data and identify accident events (Dahl, Col. 3 lines 35-37).
Regarding claim 11, the combination of Sonntag and Dahl teaches all the limitations of claim 10, and further teaches “wherein the processor partitions the road network into the plurality of lane level cells (Sonntag, Paragraph [0009]-[0012], Par. [0010] lines 1-2 and Par. [0029] lines 2-3 teaches subdividing (partitioning) the detected surroundings (vehicle senor data) of the vehicle into cells of an occupancy grid (plurality of lane level cells), where the surroundings are detected by surround sensors)”.
Regarding claim 15, Sonntag teaches “A non-transitory computer-readable storage medium including instructions (Par. [0022] lines 1-4 teaches a computer program for implementing a method for operating a  that when executed by a processor, cause the processor to: wherein each vehicle in the plurality of vehicles is travelling along a road network including a plurality of lanes, each lane in the plurality of lanes including a plurality of lane level cells, where each lane level cell includes a particular portion of a lane in the plurality of lanes (FIG. 3 shows host vehicle 309 traveling along a road network including a plurality of lanes 311, 313, 315, 317, 319, each lane including a plurality of individual lane level cells 303 (labeled (1)-(15)) that each include a particular portion of a lane); integrate the vehicle data into the plurality of lane level cells (Paragraph [0027], lines 1-5, Par. [0010] lines 1-2 and Par. [0029] lines 2-3 teaches subdividing (partitioning) the detected surroundings (vehicle senor data) of the vehicle into cells of an occupancy grid (plurality of lane level cells), where the surroundings are detected by surround sensors); identifies vehicle maneuvers for each lane level cell in the plurality of lane level cells based on the vehicle data, wherein the vehicle maneuvers are each classified by a predetermined maneuver type (Par. [0027] lines 2-5 teaches occupancy values are ascertained for all cells of the occupancy grid as a function of the detected surroundings; Par. [0069] lines 1-14 teaches the occupancy probabilities for the individual cells are calculated from the object position of a detected object relative to the lateral and longitudinal cell boundaries, the longitudinal relative speeds with respect to an object speed and a vehicle speed of the vehicle, and the corresponding variances of the measured values from the surround sensors, where the ; for each lane level cell in the plurality of lane level cells, calculates a probability that a hazard exists with respect to the lane level cell based on the vehicle data associated with the lane level cell, the vehicle data associated with an adjacent upstream cell, the vehicle data associated with an adjacent downstream cell, and all the vehicle maneuvers identified for the road network (Paragraph [0068] and Paragraph [0069]; Par. [0069] lines 1-14 teaches the occupancy probabilities for the individual cells are calculated from the object position of a detected object relative to the lateral and longitudinal cell boundaries, the longitudinal relative speeds with respect to an object speed and a vehicle speed of the vehicle, and the corresponding variances of the measured values from the surround sensors where the relative speed is weighted via a characteristic curve such that if another or further vehicle approaches the host vehicle longitudinally in an adjacent lane (i.e. performs a through maneuver in the cell) then it becomes more relevant via the occupancy probability for the cell as it approaches the vehicle; Par. [0071] lines 1-3 teaches a lane change probability is calculated for the individual cells (i.e. a lane change maneuver is ; and control a host vehicle based on the probability that the hazard exists downstream from the host vehicle (Paragraph [0056])”, however Sonntag does not explicitly teach “receive vehicle data from a plurality of vehicles each equipped for computer communication”..
	From the same field of endeavor, Dahl teaches “receive vehicle data from a plurality of vehicles each equipped for computer communication (Column 4, lines 14-18)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Sonntag to incorporate the teachings of Dahl to have the processor taught by Sonntag receive vehicle sensor data regarding the vehicle surroundings from a plurality of other vehicles traveling on the road as taught by Dahl and partition the received and detected sensor data into a plurality of lane level cells as taught by Sonntag.
	The motivation for doing so would be to automatically and dynamically analyze collected data and identify accident events (Dahl, Col. 3 lines 35-37).
Regarding claim 16, the combination of Sonntag and Dahl teaches the invention of claim 15 as discussed above, and further teaches “causing the processor to partition the road network into the plurality of lane level cells (Sonntag, Paragraphs [0009]-[0012], Par. [0010] lines 1-2 and Par. [0029] lines 2-3 teaches subdividing (partitioning) the detected surroundings (vehicle senor data) of the 
Regarding claim 18, the combination of Sonntag and Dahl teaches the invention of claim 15 as discussed above, and further teaches “wherein the predefined maneuver type is at least one of a through maneuver, a left lane change out, a right lane change out, a right lane change, and a left lane change in (Sonntag, Paragraph [0069], lines 8-14 and Paragraph [0071], lines 3-7).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sonntag et al. (US 2017/0021864 A1) in view of Dahl et al. (US 10,311,655 B2) and further in view of Kosun et al. (“An entropy-based analysis of lane changing behavior: An interactive approach”, October 2017, Taylor & Francis Group, Vol. 18, Page 445).
Regarding claim 7, the combination of Sonntag and Dahl teaches all the limitations of claim 1 above, however the combination of Sonntag and Dahl does not explicitly teach “wherein calculating the probability that the hazard exists with respect to the lane level cell is further based on an entropy of all the vehicle maneuvers identified for the road network”.
However, Kosun teaches “wherein calculating the probability that the hazard exists with respect to the lane level cell is further based on an entropy of all the vehicle maneuvers identified for the road network (Pg. 775 right column par. 5 line 2 to par. 6 line 2 teaches extracting different driver behaviors (vehicle maneuvers) based on traffic flow classifications where the driver behaviors are in terms )”.
Kosun is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. an entropy based analysis of lane changing behavior).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Sonntag and Dahl to incorporate the teachings of Kosun and have the calculation of the probability that a hazard exists in the lane level cell be based on the entropy of all the identified vehicle maneuvers for the lane level cells. Doing so would allow for safe driving in a traffic stream (Kosun, Page 441, Introduction, lines 1-4).

Claims 8-9, 14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag et al. (US 2017/0021864 A1) in view of Dahl et al. (US 10,311,655 B2) and further in view of Micks et al. (US 2017/0213149 A1).
Regarding claim 8, the combination of Sonntag and Dahl teaches all the limitations of claim 1 as discussed above, however the combination of Sonntag and Dahl does not explicitly teach “wherein calculating the probability that the hazard exists is based on a machine learning model of the vehicle data”.
wherein calculating the probability that the hazard exists is based on a machine learning model of the vehicle data (Paragraph [0032], lines 1-7)”.
	Micks is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. collision avoidance).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Sonntag and Dahl to incorporate the teachings of Micks and have the method further include wherein calculating the probability that the hazard exists is based on a machine learning model of the vehicle data. Doing so would allow the vehicle to predict a collision with an obstacle (Micks, Paragraph [0032], lines 1-3).
Regarding claim 9, the combination of Sonntag and Dahl teaches all the limitations of claim 1 as discussed above, however the combination of Sonntag and Dahl does not explicitly teach “wherein controlling the host vehicle includes controlling a lane change of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle”.
	From the same field of endeavor, Micks teaches “wherein controlling the host vehicle includes controlling a lane change of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle (Paragraph [0032], lines 1-9)”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Sonntag and Dahl to incorporate the teachings of Micks and have the method further include wherein controlling the host vehicle includes controlling a lane change of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle. Doing so would allow the vehicle to avoid a collision with an obstacle (Micks, Paragraph [0032], lines 7-9).
Regarding claim 14, the combination of Sonntag and Dahl teaches all the limitations of claim 10 as discussed above, however the combination of Sonntag and Dahl does not explicitly teach “wherein the processor controls a lane change of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle”.
	From the same field of endeavor, Micks teaches “wherein the processor controls a lane change of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle (Paragraph [0032], lines 1-9)”.
	Micks is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. collision avoidance).

Regarding claim 20, the combination of Sonntag and Dahl teaches all the limitations of claim 10 as discussed above, however the combination of Sonntag and Dahl does not explicitly teach “causing the processor to control lateral movement of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle”.
	From the same field of endeavor, Micks teaches “causing the processor to control lateral movement of the host vehicle when the hazard is predicted in the downstream of a current travelling lane of the host vehicle (Paragraph [0032], lines 1-9).
	Micks is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. collision avoidance).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium of the combination of Sonntag and Dahl to incorporate the teachings of Micks and have the non-transitory computer-readable storage medium further 
Regarding claim 21, the combination of Sonntag and Dahl teaches all the limitations of claim 1 above, and further teaches “wherein the vehicle data from the plurality of vehicles includes spatial data and integrating the vehicle data into the plurality of lane level cells includes partitioning the spatial data into the lane level cells (Par. [0010] lines 1-2 and Par. [0029] lines 2-3 teaches subdividing (partitioning) the detected surroundings (vehicle senor data), including the position of the vehicle surroundings (spatial data) corresponding to each cell (Par. [0025] lines 8-10), of the vehicle into cells of an occupancy grid (plurality of lane level cells)”. However the combination of Sonntag and Dahl does not explicitly teach the vehicle data includes “temporal data” and integrating the data into the lane level cells includes partitioning “the temporal data into time slices associated with the lane level cells”.
	From the same field of endeavor, Micks teaches the vehicle data includes “temporal data” and integrating the data into the lane level cells includes partitioning “the temporal data into time slices associated with the lane level cells (Par. [0045] lines 5-9 teaches simulating (partitioning) a plurality of discrete time steps (time slices) wherein for each time step, each vehicle is moved to different position within the model (temporal data is partitioned into time 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Sonntag and Dahl to incorporate the teachings of Micks to have the vehicle data taught by the combination of Sonntag and Dahl include temporal data that is partitioned into time steps at various lane level cell positions as taught by Micks.
	The motivation for doing so would be to predict if obstacles are likely to collide with the vehicle (Micks, Par. [0032] lines 1-2).

Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag et al. (US 2017/0021864 A1) in view of Dahl et al. (US 10,311,655 B2) and further in view of Nakamura et al. (US 2017/0220879 A1).
Regarding claim 12, the combination of Sonntag and Dahl teaches all the limitations of claim 10 as discussed above, however the combination of Sonntag and Dahl does not explicitly teach “wherein the processor calculates the probability that the hazard exists is based on a logistic regression of the vehicle data”.
From the same field of endeavor, Nakamura teaches “wherein the processor calculates the probability that the hazard exists is based on a logistic regression of the vehicle data (Paragraph [0079], lines 1-5)”.
Nakamura is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. object detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the combination of Sonntag and Dahl to incorporate the teachings of Nakamura and have the system further include wherein the processor calculates the probability that the hazard exists is based on a logistic regression of the vehicle data. Doing so would allow the vehicle to predict a collision with an obstacle (Nakamura, Paragraph [0080], lines 4-8).
Regarding claim 13, the combination of Sonntag, Dahl, and Nakamura teaches the invention of claim 12 as discussed above, and further teaches “wherein the vehicle data are input features extracted from each lane level cell and the input features include at least one of an average speed of the lane level cell, an average speed of the lane level cell over an average speed of the adjacent upstream cell, an average speed of the lane level cell over an average speed of the adjacent downstream cell (Sonntag, Paragraph [0069], lines 1-8), and all vehicle maneuvers identified for the road network (Sonntag, Paragraph [0071]; Par. [0069] lines 1-14 teaches the occupancy probabilities for the individual cells are calculated from the object position of a detected object relative to the lateral and longitudinal cell boundaries, the longitudinal relative speeds with respect to an 
Regarding claim 19, the combination of Sonntag and Dahl teaches all the limitations of claim 15 as discussed above, however the combination of Sonntag and Dahl does not explicitly teach “wherein calculating the probability that the hazard exists is based on a logistic regression of the vehicle data including the identified vehicle maneuvers”.
	From the same field of endeavor, Nakamura teaches “wherein calculating the probability that the hazard exists is based on a logistic regression of the vehicle data including the identified vehicle maneuvers (Paragraph [0079], lines 1-5)”.
	Nakamura is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. object detection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium taught by .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665